                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

DOROTHY ELIZABETH RAINEY,

       Plaintiff,

v.                                                                   Case No: 5:17-cv-541-Oc-PRL


COMMISSIONER OF SOCIAL
SECURITY

       Defendant.


                                             ORDER
       This matter is before the Court on Plaintiff’s motion for attorney fees. (Doc. 27). Pursuant

to the Equal Access to Justice Act (AEAJA@), 28 U.S.C. '2412(d), Plaintiff requests an award of

fees in the amount of $3,187.83.

       Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is

a prevailing party in a non-tort suit involving the United States; (2) the Government’s position was

not substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the

claimant had a net worth of less than $2 million at the time the complaint was filed; and (5) there

are no special circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).

The record establishes that these requirements have been met, and the Commissioner does not

dispute Plaintiff’s claim that she qualifies for an award of fees.

       However, the Commissioner argues that Plaintiff’s claim includes time spent on un-

compensable clerical or administrative tasks. See e.g., Norman v. Housing Authority of City of

Montgomery, 836 F.2d 1292, 1306 (11th Cir. 1988) (“[a] fee applicant is not entitled to
compensation at an attorney’s rate simply because an attorney undertook tasks which were

mundane, clerical, or which did not require the full exercise of an attorney’s education and

judgment.”). Specifically, the Commissioner contests the following entries: 11/8/17 Complaint,

Civ. Cov. Sheet, Summons (0.7); 11/22 Notice of Pendency (0.1); 11/17 Reviewed Order granting

forma pauperis motion (0.1); 1/30/18 Reviewed Answer (0.1); 1/31 Reviewed Schd. Order (0.1);

and 8/16 Reviewed Order and Judgment (0.1).

       While not complex work, these tasks are attorney’s work. Indeed, an attorney is expected

to read the Court’s orders, as well as the pleadings and papers filed by the opposing party. See

Kropp v. Comm’r of Soc. Sec., Case No. 3:13-cv-158-JBT, Doc. 29, p. 6-7 (M.D. Fla. Dec. 30,

2013) (finding compensable time for “not especially rigorous tasks” including ensuring proper

service, and reading adversary’s filings and Court’s orders); Vargas v. Comm’r of Soc. Sec., Case

No. 6:13-cv-1683,-Orl-41TBS, Doc. 30, p. 4 (M.D. Fla. March 11, 2015) (finding compensable

“less intellectually demanding work” that attorneys are still expected to do, including reviewing

the return of service to insure proper service and reviewing the notice of pendency of related cases

before submitting it to the court). And, an attorney has an obligation to review every document

filed with the Court under his or her name. See Fed. R. Civ. P. 11. In reviewing the above entries,

the Court findings that the time spent by Plaintiff’s counsel to accomplish these tasks was

reasonable.

       Accordingly, pursuant to the provisions of the Equal Access to Justice Act (28 U.S.C.

'2412(d)), Plaintiff=s motion for attorney=s fees (Doc. 27) is hereby GRANTED. Plaintiff is

awarded attorney=s fees in the amount of $3,187.83. Based on Plaintiff’s assignment of EAJA fees

to her counsel (Doc. 27-1), payment is authorized to Plaintiff=s counsel if the Commissioner

determines Plaintiff does not owe a debt to the government.




                                                -2-
       DONE and ORDERED in Ocala, Florida on November 2, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -3-
